Citation Nr: 1109412	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1953 to August 1957.  The Veteran died on April [redacted], 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2004.  According to the death certificate, the cause of the Veteran's death was myocardial infarction due to, or as a consequence of, cerebrovascular accident, valvular heart disease, metastatic prostate cancer and thrombosed aorta.

2.  During his lifetime, the Veteran was service-connected for residuals of a tonsillectomy, which has not been claimed or shown to have caused or contributed to his death.

3.  The evidence establishes that the Veteran was diagnosed to have prostate cancer in 1995 that most likely had recurred at the time of his death.

4.  The Veteran's prostate cancer is not shown to have been due to ionizing radiation exposure or other event or incident during the Veteran's period of active military service.

5.  The evidence fails to establish that any other direct or contributory cause of death (i.e., myocardial infarction, cerebrovascular accident, valvular heart disease and thrombosed aorta) was related to his military service.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously held that any error in notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decisions of the Board, a court shall take cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Certain additional notice requirements may attach in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, notice was provided to the appellant in July 2006, prior to the initial AOJ decision on her DIC claim.  This notice advised the appellant of what information and evidence must be submitted to substantiate her DIC claim (i.e., evidence showing the Veteran died in service or from a service-connected disability), in addition to what information and evidence must be submitted to substantiate a claim for service connection for a disability not already service-connected (i.e., medical evidence that the condition that contributed to the Veteran's death was caused by injury or disease that began during service).  The Board notes, however, that the notice letter failed to comply with the first prong set forth in Hupp; that is, it did not notify the appellant that the Veteran had been service-connected for any disability - in this case, residuals of a tonsillectomy evaluated as zero percent disabling.  However, the appellant has not been prejudiced by this notice defect.  In this regard, the record establishes that the appellant had actual notice of the disability for which service connection had been established prior to the Veteran's death.  The April 2007 rating decision that denied the appellant's claim advised her that the Veteran was service-connected for residuals of a tonsillectomy.  Furthermore, the appellant has not asserted that the Veteran's service-connected residuals of tonsillectomy caused or contributed to the Veteran's death, nor does the objective evidence of record suggest such.  Rather, the appellant has consistently claimed that a nonservice-connected disability (prostate cancer), which should have been service-connected, caused or contributed to the Veteran's death.  The appellant has had ample opportunity to submit any evidence or argument in support of her claim.  She has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the appellant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In the present case, no medical opinion has been obtained; however, the Board finds that one is not required as there is no competent and credible evidence establishing the cause of the Veteran's death is related to his military service.  38 C.F.R. § 3.159(c)(4); see also, McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The determination as to whether these Hickson requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran died on April [redacted], 2004.  The death certificate lists the immediate cause of death as myocardial infarction due to, or as a consequence from, cerebrovascular accident, valvular heart disease, metastatic prostate cancer, and thrombosed aorta.  VA treatment records indicate that the Veteran had been diagnosed in 1995 with infiltrative adenocarcinoma of the prostate with digital rectal exam (hard nodular prostate) and prostate specific antigen (PSA) of 10.  He had radiation treatment with rectal bleed.  In 1998, his PSA rose up to 4.4, and Lupron was started.  He had bilateral orchiectomy in 1999.  His PSA was 0.8 in May 2001, 0.18 in May 2000 and 0.1 or less prior to that.  (See May 2001 VA Primary Care Clinic Note.)  A July 2003 Hematology/Oncology Clinic Note indicates the Veteran had hormone refractory prostate cancer with a Gleason score of 7 and PSA between 9 and 10.  The note indicates he was asymptomatic.  The plan was to continue with watchful waiting and continue monitoring the Veteran's PSA level.  Subsequent notes continue to show the Veteran's PSA level increased until it was noted in March 2004 to be 354.  It was ordered for him to see the urologist; however, it does not appear as if he got the chance to prior to his death.  Based on this evidence, it appears that the VA physicians were suspicious that the Veteran had a recurrence of his prostate cancer.

In addition, the VA treatment records indicate the Veteran was seen in February 2004 with complaints of a history of having some left calf pain and pain radiating to the lateral side of his left foot.  It was thought he had a deep venous thrombosis versus gout.  He underwent a venous Doppler of the left lower extremity but it was negative for any clots; however, his uric acid level was elevated at 3.2.  Consequently, it was determined that the primary diagnosis of the pain in the foot was secondary to either gouty or degenerative arthritis.

Despite the above, the VA treatment records show that the Veteran's health was overall well.  These treatment records do not show that the Veteran was diagnosed to have or treated for any cardiac disorder or disease.  He was treated for hot flashes related to his orchiectomy, diarrhea, ulcer disease, osteoporosis, and tobacco abuse.  In addition, chest x-ray demonstrated emphysema with hyperinflated diaphragm in May 2003.

Private treatment records indicate that, on March 26, 2004, the Veteran fractured his right ankle when he fell 8 to 10 feet off a ladder.  He was treated with open reduction of the calcaneal fracture and his right lower extremity was casted.  On April [redacted], 2004, he went to the emergency with complaints of painful and swollen left leg.  He was assessed to have an ischemic left leg, was started on Heparin and transferred to another hospital for treatment.  Per the Death Summary, the Veteran was found to be severely anemic with thrombocytopenia and underwent computerized tomography scan of the abdomen and pelvis as well as the chest.  He was hypoxic and the computerized tomography scan of the chest showed no evidence of pulmonary embolus, but he did have consolidation in his right upper lobe, changes of emphysema, and ground-glass appearance of his lungs consistent with acute respiratory distress syndrome.  Computerized tomography scan of the abdomen and pelvis revealed bilateral renal artery infarctions with about 50 to 60 percent of the kidney gone on the left side and 15 percent of the kidney gone on the right.  He also had a splenic infarction that had thrombus in his left iliac artery.  Duplex scan of his left lower extremity also revealed thrombus in his left iliac common femoral and superficial femoral arteries.  Because of his severe degree of pain, he was taken to the operating room the following day after admission where he underwent left femoral embolectomy as well as a transesophageal echocardiogram.  He was found at that time to have severely elevated pulmonary artery pressures with severe aortic insufficiency, mitral insufficiency, and tricuspid insufficiency with large vegetations on the aortic and mitral valves.  A bone marrow biopsy was conducted, which was negative.  The Veteran had a sudden episode of decreased blood pressure and change in his cardiac rhythm.  He became completely unresponsive.  He was placed on a respirator and inotropes were administered.  On discussion with the family, they indicated that they did not wish to pursue aggressive care and treatment in what appeared to be a hopeless situation.  On April [redacted], 2004, the inotropes and the respirator were discontinued, and the Veteran died shortly thereafter with multiorgan failure and the following diagnoses:  myocardial infarction, cerebrovascular accident, thrombosed aorta, congestive heart failure with severe valvular insufficiency of the aortic, mitral and tricuspid valves, valvular thrombus mass on the aortic and mitral valves, pulmonary hypertension, chronic obstructive pulmonary disease with emphysematous changes by computerized tomography scan, right upper lobe infiltrate, bilateral renal infarctions, splenic infarction, history of prostate carcinoma status post orchiectomy and radiation therapy with massively enlarged prostatic specific antigen level, extensive retroperitoneal lymphadenopathy, anemia possibly secondary to hemolysis versus blood loss, thrombocytopenia with possible disseminated intravascular coagulation, and possibility of endocarditis with elevated cardiac enzymes.

Initially, the Board notes that, during his lifetime, the Veteran was service-connected for residuals of a tonsillectomy rated as zero percent disabling since December 1989.  The appellant has not contended, nor does the evidence establish, that the Veteran's service-connected disability either caused or contributed to his death in 2004.  Thus, service connection is not warranted on the basis that the Veteran died due to an already service-connected disability.

Essentially, the appellant contends that the Veteran died as a result of metastatic prostate cancer that she claims was due to his exposure to ionizing radiation during his military service when he participated in Operation Teapot in 1955.

Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Finally, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" has been specifically defined as: (1) onsite participation in a test involving the atmospheric detonation of a nuclear device; (2) the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; (3) internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; and (4) certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

The Veteran was diagnosed with prostate cancer in 1995 and underwent radiation treatment.  He had a recurrence in 1998 and underwent Lupron therapy with subsequent orchiectomy in 1999.  For the year prior to his death, it appears from the VA treatment records that it was thought the Veteran's prostate cancer had recurred but, as he was having no symptoms, he was being monitored only.  However, shortly before his death, it was recorded that his PSA level had drastically elevated to 354 from 20 in November 2003.  (See March 2004 VA Primary Care Assessment note.)  However, neither the VA treatment records nor the private treatment records actually demonstrate that the Veteran was definitively diagnosed to have metastatic prostate cancer.  The terminal treatment records show that he had questionable widely metastatic adenocarcinoma of the prostate with history of elevated PSA recently.  (See April [redacted], 2004, Consultation Report for retroperitoneal lymphadenopathy and multiple hematologic abnormalities, question etiology.)  They also show that bone biopsy was negative.  Based on this evidence, the Board is willing to give the benefit of the doubt that the Veteran's prostate cancer had recurred but finds that the medical evidence is too uncertain to establish a definitive diagnosis of metastatic prostate cancer.  

The Board notes that it has been conceded that the Veteran was a radiation-exposed veteran as the evidence establishes that he was involved in Operation Teapot during March 1955, which is an enumerated radiation-risk activity as set forth in 38 C.F.R. § 3.309(d)(3)(ii)(D)(3).  See 38 C.F.R. § 3.309(d)(3)(v)(K).  However, presumptive service connection under 38 C.F.R. § 3.309(d) is not warranted as prostate cancer is not an enumerated disease for presumptive service connection purposes.  Thus, in order to be entitled to service connection, the Veteran's prostate cancer must be determined by the VA Under Secretary of Health to be related to his ionizing radiation exposure while in service, or otherwise be linked medically to service.

Although prostate cancer is included in the list of "radiogenic" diseases at 38 C.F.R. § 3.311(b), this regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing "still requires a case-by-case determination of service connection for each claim based on one of the listed diseases."  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

The Board notes that the claims file contains a January 2006 letter from the Director, Compensation and Pension Services, to the Director of the Jackson RO informing him that the Under Secretary for Benefits has approved a delegation of authority that will allow the RO to make final decisions to grant or deny radiation-related claims for prostate cancer and skin cancer.  It also indicates that, in order to assist the RO in these decisions, the Under Secretary for Health, through the Office of Public Health & Environmental Hazards (13), has provided instructions dated December 21, 2006, for use of Defense Threat Reduction Agency's (DTRA) worst-case upper bound doses for prostate and skin cancer claims.

In an April 2007 DTRA letter, it was noted that, at its June 2006 meeting, the Veteran's Advisory Board on Dose Reconstruction recommended a screening process for prostate cancer cases to reduce the time required to generate an analysis of prostate radiation dose.  It established conservative theoretical maximum doses that utilized actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios, and radiation science fundamentals.  These maximum doses were much higher than doses that were estimated in previous radiation dose assessments, thus providing maximum benefit of the doubt to veterans and ensuring that the reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the veteran may have encountered.  The appellant's input, including comments with the returned scenario, had been carefully reviewed to ensure that no activities in the Veteran's actual exposure scenario would result in a higher dose than that generated via the expedited process.  

In addition, in its April 2007 letter, the DTRA provided a radiation dose estimate for the Veteran's exposure during Operation Teapot.  Specifically, the agency estimated that the Veteran had received not more than 16 rem for his external gamma dose, 0.5 rem for his external neutron dose, 0 rem for his internal committed dose to the prostate (alpha), and 1 rem for his internal committed dose to the prostate (beta gamma).

Following the December 2006 instructions from the Under Secretary of Health and based upon the VHA-provided decision worksheet, the April 2007 DTRA dose estimate, and VA and non-VA treatment records, the RO issued an Administrative Decision in April 2007 concluding that it was unlikely that the Veteran's prostate cancer resulted from the radiation exposure during service.  

The Board acknowledges that the RO did not obtain a formal medical opinion regarding whether the Veteran's prostate cancer is related to his in-service radiation dose.  That is because the Chief Public Health and Environmental Hazards Officer indicated in a December 2006 memorandum that it was unable to provide such an opinion based upon the multitude of similar claims under review.  The VA Compensation and Pension (C&P) Service did, however, furnish detailed guidelines for deciding expedited prostate cancer compensation claims for radiation-exposed veterans.  Those guidelines were incorporated in a VA C&P worksheet, which was used to convert the Veteran's aforementioned prostate screening dose assessments, based on gamma/beta radiation, to an estimate based on neutron and alpha radiation. The Veteran's adjusted total prostate radiation dose was determined to be 19 rem. According to the C&P guidelines, such a dose level carried less than a 50 percent probability of causing prostate cancer.

Significantly, the C&P guidelines worksheet also indicated that "[a]ll the ADJUSTED total veteran prostate doses for Hiroshima/Nagasaki and Nevada Test Site cases are less than the applicable screening doses;" therefore, it is "unlikely that prostate cancer in these  groups of veterans can be attributed to exposure to ionizing radiation in service."  (Emphasis in original.)  As the Veteran in this case was exposed in Operation Teapot, which was a Nevada Test Site operation, his prostate cancer was determined to be less likely than not due to that radiation exposure.

The appellant has not provided any opposing medical opinion evidence suggesting a link between the Veteran's prostate cancer and his exposure to ionizing radiation or any other event during his military service.  Rather, the only evidence indicating a relationship exists between the Veteran's prostate cancer and his exposure to ionizing radiation in the military service is the appellant's own lay opinion.   As a lay person, however, she is not competent to establish a medical diagnosis or show a medical etiology merely by her own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the appellant is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, her statements are afforded little weight as to whether a nexus exists between the Veteran's prostate cancer and his exposure to ionizing radiation during military service.

Based on the foregoing, the Board finds that the competent evidence of record does not establish that the Veteran's prostate cancer is related to his in-service radiation exposure.  Indeed, the competent evidence weighs against such a finding as it has been expressly determined that the Veteran's in-service radiation dose level, which was derived from his adjusted prostate screening dose in accordance with C&P guidelines and based on the worst-case assessment of his exposure, was insufficient to cause prostate cancer.  

Accordingly, as prostate cancer is not a presumptive disease for radiation-exposed veterans and there is no competent evidence linking the Veteran's prostate cancer to exposure to radiation in service, the Board concludes that the preponderance of the evidence is against finding service connection as secondary to exposure to ionizing radiation is warranted.  38 C.F.R. §§ 3.309, 3.311.

Furthermore, the Board finds that service connection is not warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's service medical records are negative for any complaints or clinical findings pertaining to prostate problems, and the record reflects that his prostate cancer was not diagnosed until 1995, approximately 38 years after he left active service.  In view of the lengthy period without evidence of any complaints or clinical findings, there is no evidence of an onset of prostate cancer in service nor is there evidence of a continuity of symptomatology, which weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the Board observes that since neither prostate cancer nor any other malignant tumor was diagnosed within one year of service separation, service connection is not warranted on a presumptive basis for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  For these reasons, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted on a direct basis under 38 C.F.R. § 3.303(d).  

Finally, the Board must consider whether there is any basis for finding that any other direct or contributory cause of death warrants service connection.  After considering all the evidence, the Board finds it does not establish entitlement to service connection.  The service treatment records demonstrate that the Veteran was not diagnosed to have any cardiac disorder, including myocardial infarction, valvular heart disease or thrombosed aorta, or a cerebrovascular disorder or risk factors therefor during service.  In fact, the VA treatment records leading up to the Veteran's death fails to show any diagnosis of a cardiac problem (although it does indicate treatment for hyperlipidemia, which is a risk factor for coronary artery disease) or cerebrovascular accident.  Rather the evidence establishes that the Veteran was not diagnosed to have any cardiac condition or a cerebrovascular accident until his April 2004 terminal hospitalization, which was approximately 47 years after his discharge from active military service.  Thus, the medical evidence of record fails to establish either an onset in service and/or a continuity of symptomatology since service, which speaks strongly against finding a relationship to service exists.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the Board observes that since a cardiac disorder was not diagnosed within one year of service separation, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  Consequently, the Board concludes that the preponderance of the evidence is against finding that any other direct or contributory cause of the Veteran's death warrants service connection.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit of the doubt is not for application.  Consequently, the appellant's claim must be denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


